Order entered July 21, 2017




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01272-CR
                                   No. 05-16-01273-CR

                           TOMAS VILLASENOR, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                 Trial Court Cause Nos. 15-10493-422-F, 15-10494-422-F

                                        ORDER
      Based on the Court’s opinion of this date, we GRANT the April 10, 2017 motion of Lara

E. Bracamonte for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Lara E. Bracamonte as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Tomas

Villasenor, TDCJ No. 02096615, Powledge Unit, 1400 FM 3452, Palestine, Texas, 75803.

                                                  /s/   DAVID EVANS
                                                        JUSTICE